DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Response to Arguments
Applicant's arguments with respect to claim(s) 1, 2, 4-7, 21, and 23-25 filed 03/03/2022 have been fully considered but they are not persuasive. Applicant has argued that the new limitation of “transmitting, to the dental practitioner, at least two different plans” however this limitation is provided for by the newly cited portions of Manemann et al.. Further Applicant has argued that the prior art of Manemann does not provide for the input of a constraint, by asserting that the previously cited portion of Manemann is not a constraint but only “various treatment parameters” however the term “constraint is broad in the context of claim 1 as such it provided for by the avoiding of collisions, which was considered a constraint by applicant in now cancelled claim 22. Further Manemann discloses such limitations are found by the selection by the user of similar orthodontic systems that cannot in their treatment plans result in an “interference” between the teeth, thus having an input that requires there to be an avoidance of teeth collisions, though phrased in Manemann as avoiding of teeth interference. 
Applicant has asserted that figures 7 and 8 provide for some order of generation being an unexpected benefit, however figure 7 is only recites that two different stages are compared, not that those stages are from different treatment plans. Fig. 8 does not provide for the requirement that no intermediate step is displayed before all the treatment plans with all their stages are generated, only that a plurality of treatment plans are generated and that two different treatment plans target arrangements are then simultaneously displayed. There is no explicit teaching that when generating the plurality of different plans that each plan is displayed while being generated or generated and displayed before the next is generated and displayed and then after the plurality is formed then two different plan stages are also displayed simultaneously. Further applicant has not provided any argument against the cited portions and obviousness rational provide within Manemann for the initial displaying of the first plan intermediate step to not be displayed as its display is recited in an optional manner. 
The new limitations of 23-25 are provided for in the following rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 21, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recite the new limitation of “transmitting” of plans, however the original disclosure fails to provide for the phrase “transmitting” any generated plans and as such is new matter. While the specification does recite in paragraph [0022] the use of a network interface, there is nothing linking such a network interface to the specific limitations of the claimed method steps and is silent in regard to any support for specific use of the network interface.
Any claim depending upon a claim reciting new matter also includes the new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the one or more treatment factors" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation will be deemed to read as “ the at least one constraint”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 21, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 1, 2, 4-7, 21, and 23-25 which are directed to a process of receiving data, generating data of treatment plans by computing device, receiving inputs of constraints, transmitting the data of the treatment plans, and displaying the data of the treatment plans and receiving at the computing tool data of  selection of a final stage data from one of the treatment plan data which amounts to data sending, receiving and manipulation which would be intended to operate on a generic computing device. The various dependent claims all  add only additional data manipulation steps, inputs or outputs. The method is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A —In regard to claims 1, 2, 4-7, 21, and 23-25, the claimed inventions are directed to an abstract idea(MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed inventions are directed to a mental process — concepts that are capable of being performed in the human mind or with paper and pencil— including observations, evaluations and judgements. More particularly the generating receiving of data, generation of data(treatment plans), receiving of inputs, displaying of models, and receiving of selections are capable of being done mentally (a dentist views a patient’s dentition envisioning treatment plans within their mind or by use of pencil and paper and the receiving and transmitting could be done via paper and pencil, or by writing out a descriptive arrangement).
It is further noted that orthodontists have long practiced their trade/art of mentally determining the creation of treatment plans, the mental trade of information with a patient by talking and drawing—well before the advent of computers — and are most certainly capable of envisioning and mentally generating treatment plans and transmitting drawing or descriptions of treatment plans and receiving selections by discussions with patients from two drawings done using a generic computer.
Step 2B — In regard to claims 1, 2, 4-7, 21, and 23-25, the claimed method steps are capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method of receiving, generating, transmitting, displaying, or selecting plans improves the manner in which the processing unit operates. The mere recitation in the claims of the intention to operate a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond  general data manipulation and displaying  based on mathematical algorithms with mental image generation and comparisons.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. The claims set forth instructions of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm which a person would use in a digital manner of paper and pencil. The claimed method thus falls with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 21, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Manemann et al. (US 2003/0027098 A1).
Regarding claim 1, 4, 5, and 23, Manemann discloses a method of orthodontic treatment planning (title and abstract) with a comparative orthodontic treatment planning tool being a processor and memory (paragraphs [0050] and [0053] disclosing the method is performed by a computer and thus having processors and memory storage and ram, Fig. 1 element 32) the method comprising: 
receiving at the treatment planning tool an initial tooth data set comprising an initial tooth arrangement of a three-dimensional model (Fig. 1 elements 31,34,35); 
generating by the treatment planning tool a plurality of treatment plans to move teeth from the initial tooth arrangement based on the initial toot data set ( Fig. 1 element 38/41 first plan, Fig. 1 element 42-47 second different plan both using the initial data set), wherein each of the plurality of treatment plans comprises a plurality of orthodontic appliance treatment stages including an initial, a final and a plurality of intermediate orthodontic appliance treatment stages (paragraph [0018] lines 1-4 disclosing plans being generated to have initial, intermediate and final stages, [0104] lines 3-6 disclosing the plans including an intermediate stage and a subsequent intermediate stage, thus being a plurality of intermediate stages), and at least a first plan is generated prior to displaying the plurality of intermediate orthodontic appliance treatment stages of the plurality of treatment plans to a dental practitioner (fig. 1 elements 35-38 disclosing a first plan is generated before displaying), wherein each of the plurality of intermediate orthodontic appliance treatment stages and the final orthodontic treatment stage correspond to an orthodontic appliance (paragraph [0016] lines 1-11 disclosing all treatment stages correspond to orthodontic appliances), 
transmitting, to the dental practitioner, at least two different treatment plans of the plurality of treatment plans that each meet the at least one constraint specified by the user ( Fig. 1 the plans are transmitted from the memory to the display, alternatively Paragraph [0071] lines 5-8, disclosing plans could be printed and transmitted to a user’s projector, and then displayed),
simultaneously displaying with the treatment planning tool, three-dimensional models of tooth positioning of at least two different intermediate orthodontic appliance treatment stages from different treatment plans of the plurality of treatment plans on a screen for comparison by the dental practitioner (fig. 1 element 50), the at least two different intermediate orthodontic appliance treatment stages including a first intermediate orthodontic appliance treatment stage from  a first treatment plan and a second intermediate orthodontic appliance treatment stage from a second treatment plan (paragraphs [0020]-[0025] describing the simultaneous display of first and second appliance treatments for teeth in “first” and “second” position, where the first position is for a first appliance treatment and the second position is for a second appliance treatment and paragraph [0088] lines 8-11 disclosing the terms first and second position include positions of intermediate stages),
receiving a user input, wherein the input specifies at least one constraint for a desired orthodontic treatment plan and where at least two different intermediate treatment plans meet the at least on constraint specified by the user and further the selection of a constraint that includes tooth movement routes that would avoid teeth collisions (paragraphs [0078]-[0079] and  [0096]-[0097] where the received user input is the selection of similar types of orthodontic systems that each include brackets and archwires, paragraph [0167] all disclosing any selected input requires a constraint that no interference between teeth, ie, virtual teeth positioning overlap, occurs and thus requires the user to have inputted the constraint by the selection of such a limitation in the planning tool),
and receiving at the treatment planning tool a selection of a final stage based on the comparison of tooth positioning of at least two different intermediate orthodontic appliance treatment stages (fig. 52 disclosing selection of treatment plan and thus a final stage related to the treatment plan, paragraph [0102] lines 1-3, making clear that while paragraph [0101] describes one example of “in Block 50  includes a visual image of the predicted final positions of the teeth” this does not remove the teaching of paragraph [0099] “the teeth have moved to a second (and optionally final) tooth arrangement” which disclose that the comparison scope includes the stages being non-final).
Manemann discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where each of the treatment plans are generated prior to displaying any of the plurality of intermediate orthodontic appliance treatment stages of the plurality of treatment plans to a dental practitioner, but does disclose generating a first treatment plan which is only preferably being displayed, thus indicating it would be preferred but is not the same as required, and then generating the second treatment plan (Fig. 1 elements 38, 41), however the instant disclosure is silent in regard to such generation order and does not describe this order of generation as contributing any unexpected results to the method. As such this order of generation of the computer generated treatment plans is deemed a matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results, further Manemann discloses that either human input  or automatic computer input for generating different treatment plans with or without displaying  a plan was an obvious matter of design choice as the computer method includes automatic generation of multiple treatment plans based on a prescription and comparison of the treatment plan to available appliances (Figs. 20-22, element 224 being a first competed treatment plan paragraph [0170] 1-14 disclosing the first plant being “optionally” displayed to a practitioner but paragraph [0171] lines 7-10 disclosing the computer can automatically use multiple known standards to inputs to the manner of generating treatment plans) and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have generated all of the plurality of treatment plans before displaying any of the intermediate stages to a practitioner.
Regarding claims 4 and 5, Manemann discloses where the first treatment plan has a first route with a first sequence of tooth movements for tooth movement comprising at least the first intermediate orthodontic treatment stage and the second treatment plan has a second route with a second sequence of tooth movements for tooth movement comprising at least the second intermediate orthodontic appliance treatment stage with the first and second routes and sequences being different (paragraphs [0021]-[0024] being different prescription and having different positions, Fig. 3 showing example of a step in the treatment with different routes by the teeth being in different positions).
Regarding claim 6, Manemann further discloses where the plurality of different treatment plans includes a first treatment plan and a second treatment plan where the first plan treats a different portion of the arch than the second treatment plan (paragraph [0009] lines 10-15 disclosing the need to treat different regions based on different initial conditions, paragraph [0014]-[0016] all disclosing the need of the method for determining which different treatments would affect which different teeth and thus the different regions to treat for different prescriptions, paragraph [0036] disclosing different prescriptions having different numbers of brackets and different groupings thus being different than a second prescription which would have different numbers of brackets and prescriptions which would result in different portions of the teeth being aligned, the terms of alignment and different portions being broad and including different spots on the same tooth being aligned differently by a different angulation).
Regarding claim 7, Manemann further discloses where the first and second treatment plans include prescriptions for treatment using aligners with different material between the first and second aligners and that the aligners have geometry shaped to receive and reposition teeth (paragraph [0011] all and [0084]-[0085] disclosing orthodontic aligners with different material stiffness’s).
Regarding claim 21 Manemann further discloses where the simultaneously displaying with the treatment planning tool include superimposing a three-dimensional model of at least one of the first or second intermediate orthodontic appliance treatment stage over a three-dimensional model of the other of the first or second intermediate orthodontic treatment stages from the different treatment plans (Fig. 4 showing example of the superimposing of the different intermediate stages cited above in regards to claim 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manemann et al. (US 2003/0027098 A1) in view of Hultgren et al. (US 2005/0010450 A1).
Regarding claim 2, Manemann discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose a step of providing a relative pricing of the treatment plans compared by the user, however Manemann does disclose the issue of purchasing orthodontic appliances based on the different treatment plans (paragraph [0103] lines 1-4).
However, Hultgren discloses a method of orthodontic treatment planning (title and abstract) with a comparative orthodontic treatment planning tool being a processor and memory (Fig. 2 element 200 showing processors and memory storage and ram) the method comprising: 
receiving at the treatment planning tool an initial tooth data set comprising an initial tooth arrangement of a three-dimensional model (Fig. 3 elements 102 and 103 are 3d scanned models paragraph [0037] all disclosing plaster models being scanned and thus being 3d models, paragraph [0038] lines 1-5 disclosing the digital model is made of a collection of polygons with vertices at particular locations in space and thus is a 3-D model, Fig. 6 showing the receive data set of the pre-treatment tooth arrangement); 
generating by the treatment planning tool a plurality of treatment plans each having different routes, a first and second, to tooth movement ( Figs. 8/9 vs Fig. 10/11 and Fig. 19 elements 1902 vs 1903 are different treatment plans, Fig. 24 element 2412 is the generation of the first plan and element 2415 is the generation of a second plan)  to move teeth from the initial treatment arrangement stage to a final treatment stage based on the initial tooth data set and a final  (Fig. 24 element 2411 is the receiving of the initial positions, element 2418 the implementation of the chosen plan to the final step in the plan being based of the initial conditions and goal conditions), wherein each treatment plan comprises a plurality of treatment stages that includes an initial, a final and a plurality of intermediate treatment stages (Fig. 8 and Fig. 9 are two intermediate steps of a one treatment plan from the initial stage of Fig. 6 to the intermediate stage of the removal and then movement of teeth, thus multiple intermediate stages, Fig. 10 and 11 showing s different treatment plan and showing different removal and movement of teeth thus intermediate steps, paragraphs [0056] and [0057] making clear they are different intermediate steps to be compared by the patient, Fig. 19 vs Fig. 20 are different treatment plans with various stages, paragraph [0063] lines 1-6 disclosing they are different treatment plans, lines 6-10 disclosing the generation of plans having “various steps in a treatment plan”) and the treatment plans are generated prior to displaying any of the intermediate treatment stages of the plurality of treatment plans to a user (Fig. 24 elements 2412 and 2415 are generated prior to their being displayed to the user in element 2416, [0044] lines 26-28 disclosing the displaying of images to the patient) ; 
simultaneously displaying with the treatment planning tool, three-dimensional models of tooth positions of at least two different intermediate treatment stages from different treatment plans of the plurality of treatment plans on a screen for comparison by the user (paragraph [0063] lines 1-6 disclosing the display of electronic models which, as established in paragraphs [0037] and [0038], are 3d information models, lines 6-10 disclosing after the treatment plans with the various steps are generated they are present side by side, thus simultaneously, to the user, further paragraph [0063] makes clear that each treatment plan is made up of various steps, thus the displayed treatment plans being compared would include all the steps with each plan being compared); 
receiving at the treatment planning tool selection of a final stage based on comparison of tooth positioning of at least two different intermediate treatment stages and after the prior displaying of the at least two different intermediate treatment stages (Fig. 24 element 2417 disclosing the selection by the patient after comparison in element 2516, paragraph [0058] lines 12-15 disclosing the final arch form to be selected is based off the initial arch in Fig. 6 and the intermediate stage of one of the treatment plans in Fig. 8, thus the final being selected after the intermediate is formed and displayed).
Hultgren further discloses the providing of relative cost of the different treatment plans to be available for comparison by the patient (paragraph [0063] lines 8-16 disclosing what costs and sharing the cost with the user).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the provision of relative pricing/cost of treatments for comparison by the user as taught by Hultgren into the method of orthodontic treatment including selecting and purchasing appliances for the selected treatment as taught by Manemann for the purpose of providing to a practitioner as well as a client that cost of a treatment in relation to what result that treatment would be able to provide as cost of orthodontic treatments are an essential factor in peoples deciding to have procedures performed based of their budgets and resources. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Manemann et al. (US 2003/0027098 A1) in view of Sachdeva et al. (US 2014/0379356 A1).
Regarding claim 24, Manemann discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose with the constraint further comprises using an interproximal reduction.
However, Sachdeva discloses a method of orthodontic treatment planning (title and abstract) with a comparative orthodontic treatment planning tool being a processor and memory (Fig. 1 element 100 showing processors and memory storage and ram) the method including the generation of treatment options that are filtered out by constraints input by the user (paragraph [0025] lines 20-30) and where a constrain includes the use of an interproximal reduction (paragraph [0013] lines 1-16).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate user input constraint of using interproximal reductions as a filter for treatment plans as taught by Sachdevea into the method of orthodontic treatment as taught by Manemann for the purpose of providing for only feasible treatment options and for increasing efficiency and cost of treatment planning by filtering out plans as required by the user as taught by Sachdeva (paragraph [0025] lines 23-25).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Manemann et al. (US 2003/0027098 A1) in view of Kuo et al. (US 2011/0159451 A1).
Regarding claim 25, Manemann discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose with the constraint further comprises using a patient’s preference for a treatment completion date.
However, Kuo discloses a method of orthodontic treatment planning (title and abstract) with a comparative orthodontic treatment planning tool being a processor and memory (paragraph [0039] all) the method including the generation of treatment options that are constrained by input of the user (paragraph [0081]-[0082], [0094] all disclosing the creation of treatment plans for comparison) and where a constrain includes the use of an a patient preference for a treatment completion date (paragraph [0117] lines 1-12 disclosing the use of patients preference for a complete date of within a 6 month window thus being a final date of 6 months from the consult).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate user input constraint of using a patient’s preference for a completion date as a filter for treatment plans as taught by Kuo into the method of orthodontic treatment as taught by Manemann for the purpose of providing an appropriate orthodontic plan to fit within a patient’s available time frame as taught by Kuo (paragraph [0117] lines 9-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/
 Examiner, Art Unit 3772                                                                                                                                                                                         07/28/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772